Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 1 of 16 PageID 1439


                            IN THE UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION



 CRAIG LEEKS

                   Plaintiff,
                                                                     CASE NO: 19-CV-00562


 Vs


 GEOPOINT SURVEYING, INC.



             Defendant(s).
 ________________________________/

                          PLAINTIFF’S MOTION FOR SANCTIONS
                     PURSUANT TO RULE 11 OF THE FEDERAL RULES OF
                                  CIVIL PROCEDURE


           COMES NOW, the Plaintiff, CRAIG LEEKS by and through his undersigned counsel,

 pursuant to Rule 11 of the Federal Rules of Civil Procedure; Rule 4-3.1, “Meritorious Claims” of

 the Rules Regulating the Florida Bar; Rule 4-8.1(d) of the Rules Regulating the Florida Bar

 (including 42 U.S.C. § 1981; 13th Amendment, U.S. Constitution (Race Discrimination), and

 respectfully states:

                                                  INTRODUCTION

           Justice Olive Wendell Holmes was famous for saying, “[t]he life of the law has not been

 logic: it has been experience.” 1 It is unfortunate that the nature of the conflict between the

 opposing view of the lawyers in this case centers upon the experience of race relations in the

 country, but not simply between the parties, but also between the lawyers as well. It is therefore


 1
     Oliver Wendell Holmes, Jr., The Common Law (New York, N.Y.: Dover Pub., 1991), p 1.
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 2 of 16 PageID 1440




 appropriate to state that the Plaintiff’s Attorney and the Plaintiff are African American men,

 whereas the two Defense Attorneys involved in this litigation are White American women. The

 nature of this litigation centers upon the federal civil rights laws prohibiting racial discrimination

 in employment, and the Defense Attorneys in this case represent an all-white management staff of

 a medium-size company located in central Florida. That communications breakdown and conflict

 has arisen was, unfortunately, to be expected. But this begs the question, “Who should bare the risk

 of loss in case such a communication breakdown occur?”

        It is the undersigned’s position here that the Defense Counsel’s “Motion for Sanctions/

 Motion to Compel Discovery” (doc. # 24), which was filed on February 29, 2020, was filed in bad

 faith and in violation of Rule 11 of the Federal Rules of Civil Procedure; and that the U.S. District

 Court’s order granting, in part, the Defense Counsel’s “Motion For Sanctions/ Motion to Compel

 Discovery” (doc. # 24), was designed in part to “save” the said Defense Counsel from themselves

 being subject to sanctions for having filed what the undersigned believes to be a clearly frivolous

 motion.

        The experience and history of the American Bar prove that unless this and similar matters

 are fairly and adequately addressed, then no African American lawyer may function at the federal

 bar without unjust ridicule. See, e.g., Charles H. Houston, “The Need for Negro Lawyer,” The

 Journal of Negro Education, Vol. 4, No. 1 (Jan., 1935). Exhibit C.

                The social justification for the Negro lawyer as such in the United States today is
                the service he can render the race as an interpreter and pro- ponent of its rights and
                aspiration. There are enough white lawyers to care for the ordinary legal business
                of the country if that were all that was involved. But experience has proved that the
                average white lawyer, especially in the South, cannot be re- lied upon to wage an
                uncompromising fight for equal rights for Negroes. He has too many conflicting
                interests, and usually himself profits as an individual by that very exploitation of
                the Negro which, as a lawyer, he would be called upon to attack and destroy…. In
                                                   2
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 3 of 16 PageID 1441




                the past it has been extremely difficult to get the most promising law graduates to
                go South. Even students Southern born and bred are loathe to return. They point out
                that they have no future in the South in politics; little or no voice in determining the
                officials who administer the law. They are uniformly excluded from the benefits of
                membership in bar associations, and have little opportunity for professional
                improvement through free and equal association with their white members of the
                bar. In many in- stances, they are the victim of subtle propaganda spread by the
                lower-class white lawyer to the effect that a Negro throws away his case in getting a
                Negro lawyer because a Negro lawyer has no influence with the Court.


 It must therefore be recognized that the social circumstances of African American plaintiffs in

 civil rights litigation is distinctly and vastly different than those of backgrounds white litigants,

 lawyers, and judges. When one adds to this “distinctly and vastly different” set of social

 circumstances of African American litigants, the “conflicting interests” by white members of the

 bar and bench, as referenced above by Dean Charles Hamilton Houston, present the real possibility

 for the chances of experiencing a breakdown in communications between lawyers and litigants; a

 vast chasm in cultural understanding between them; and, consequently, for gross miscarriages of

 justice to become the evitable results. The “social justification” for African American lawyers,

 then, is the service which they may provide to the American bar in rectifying this problem.

                                                   II.

        I would also be remiss if I did not state that the Plaintiff’s counsel is the executive director

 of the Poor & Minority Justice Association—Legal Defense Fund, Inc., which is owned by The

 Methodist Law Centre. This organization exists, inter alia, in order to assist poor and

 underprivileged African Americans and other insular minority groups with navigating the cultural

 barriers of federal court, and to make the federal courts accessible and affordable. The PMJA

 Legal Defense Fund, Inc. is patterned after the NAACP Legal Defense Fund, Inc. and serves a



                                                    3
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 4 of 16 PageID 1442




 similar purpose.2 The skill-sets needed to function effectively as a lawyer in this field requires a

 love for the plight of the disadvantaged.3 This is a personal injury case, a car-accident case, or an

 insurance liability case—one where lawyers are crawling on top of each other to take, because of

 the difficulties of proving liability and the unpopularity of civil rights plaintiffs and causes of

 action amongst the bar and bench. There is a dearth of lawyers—and particularly of African

 American lawyers—in this field. Hence, the “Methodist” nomenclature within the Plaintiff’s law

 firm is to honor the life, philosophy and work of the Rev. John Wesley, who was the founder of

 Methodism, during a time in Anglo-American history when the economically disenfranchised

 were being ruthlessly neglected.

        Under these social circumstances, during the course of federal court litigation, conflict may

 result as a direct consequences of the undue and unfair negative perceptions by white lawyers and

 judges. There is, quite frankly, the very unfair perception that African American lawyers are

 incompetent, insincere, unscholarly, lackadaisical, uncaring, and unprofessional; and the African


 2
   See, e.g., NAACP v. Button, 371 U.S. 415, 432 (1963)(“[t]he NAACP is not a conventional
 political party, but the litigation it assists, while serving to vindicate the legal rights of members
 of the American Negro community, at the same time and perhaps more importantly, makes
 possible the distinctive contribution of a minority group to the ideas and beliefs of our society. For
 such a group, association for litigation may be the most effective form of political association.”)
 3
   See, e.g., NAACP v. Button, 371 U.S. 415, 443-444 (1963)(“ Lawsuits attacking racial
 discrimination, at least in Virginia, are neither very profitable nor very popular. They are not an
 object of general competition among Virginia lawyers; the problem is rather one of an apparent
 dearth of lawyers who are willing to undertake such litigation. There has been neither claim
 nor proof that any assisted Negro litigants have desired, but have been prevented from retaining,
 the services of other counsel. We realize that an NAACP lawyer must derive personal satisfaction
 from participation in litigation on behalf of Negro rights, else he would hardly be inclined to
 participate at the risk of financial sacrifice. But this would not seem to be the kind of interest or
 motive which induces criminal conduct.”)


                                                    4
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 5 of 16 PageID 1443




 American civil rights plaintiffs are irrational and prone to commit fraud and perjury. See, e.g.,

 Charles H. Houston, “The Need for Negro Lawyer,” The Journal of Negro Education, Vol. 4, No.

 1 (Jan., 1935). Oftentimes, the smallest deviation from the norm, such as a missed deadline will

 become blown out of proportion. And thus the tendency to “sanction, sanction, and sanction”

 African American lawyers and judges is omnipresent during civil rights litigation. Our

 constitutional history provides plenty of evidence, as, for example, is shown in the case of NAACP

 v. Button, 371 U.S. 415 (1963). In NAACP v. Button, various unscrupulous “sanctions” efforts

 were made to curtail the ability of the NAACP legal staff to carry out its missions to assist

 struggling Negro plaintiffs. The Supreme Court held that those unscrupulous “sanctions” efforts

 violated the First Amendment right to petition the court for the redress of grievances.

        We believe that the Defense Counsel’s persistent and unscrupulous efforts to press

 frivolous and non-existent discovery issues (e.g., the Defendant’s Motion For Sanctions/ Compel

 Discovery, doc. # 24) have been made with no good-faith basis and filed solely to impugn both the

 Plaintiff and the Plaintiff’s counsel because (a) they are African American litigants/ parties/ cousel

 and (b) because the nature of the lawsuit involves federal civil rights that are designed to protect

 the federal and constitutional rights of African Americans, to wit, The Civil Rights Act of 1866 (42

 U.S.C. Section 1981) and Title VII of the 1964 Civil Rights Act. The hearing of April 29, 2020

 clearly reveals that the Defense Motion For Sanctions/ Compel were filed in bad-faith and, for this

 reason, it undermines the First Amendment liberties of the Plaintiff and the Plaintiff’s counsel to

 gain effective court access. NAACP v. Button, 371 U.S. 415 (1963). Exhibit D. It is thus from this

 legislative and constitutional historical viewpoint the Plaintiff and Plaintiff’s counsel have reached

 this conclusion that the Defense Motion for Sanctions/ Compel were filed for no other reason than


                                                   5
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 6 of 16 PageID 1444




 to harass them because they had availed themselves of their legal and constitutional right to

 petition the federal government for the redress of grievances in a U.S. District Court.

                                     MEMORANDUM OF LAW

         Rule 11 of the Federal Rules of Civil Procedure provides that no document or paper should

 be filed in court unless it is supported by fact, law or a good-faith reason for extending existing

 law. If a such a document is filed, then the movant must notify the filer of the infractions and allow

 twenty-one days for the filer to withdraw the motion or document before the movant files his or her

 Motion for Sanction. As per Rule 3.01(g), the undersigned provided the Defense Attorneys who

 are the subject of this motion with a 21-day notice that its “Motion for Sanctions/ Compel”

 violated Rule 11.

                                          Summary of Argument

         1.      On or about February 29, 2020, the Defendant’s counsel filed document # 24,

 which was titled “Defendant’s “Motion For Sanctions or To Compel Plaintiff to Produce

 Documents and For Other Relief.”

         2.      As previously stated, the entire “Motion For Sanctions” was without merit,

 frivolous, outrageous, time-consuming, and filed in bad faith. It appears to have been filed for no

 other reason than because the Plaintiff and Plaintiff’s counsel are African American, engaged in

 prosecuting a federal civil rights case, because it makes unfounded accusations of “spoliation”

 “bad faith” and “purposefully withheld” that have not even a scintilla of evidence in the record and

 (or) no palatable legal justification:

                 a. First, a hearing transcript of the Motion Hearing held on April 29, 2020, reveals

                     the following undisputed facts:


                                                   6
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 7 of 16 PageID 1445




                   i. The Defense Attorney’s “Motion For Sanctions” was not predicated

                      upon a written letter from the Defense Counsel to the Plaintiff’s

                      Counsel that stated with specificity what the Defendant found

                      “deficient” or lacked.

                  ii. The Defense Attorney’s only “evidence” of discovery deficiency was

                      the Court’s Order of January 8, 2020 (Doc. # 22).

                 iii. Neither the Defendant’s (a) “Motion for Sanctions” (Doc. #24) or (b)

                      the Defense Counsel’s Oral Argument and presented with clarity any

                      specific deficiencies.

                  iv. The only evidence of communications or discussions between the

                      Defense Counsel and the Plaintiff’s Counsel, prior to the filing of the

                      “Motion for Sanctions” (document # 24) was an oral telephone call

                      during the last week of February 2020, where in Defense Counsel only

                      asked the Plaintiff Leeks and the Plaintiff Counsel for the following:

                                 a. Face Book postings (or other social media postings)

                                     wherein the Plaintiff Craig Leeks used the words

                                     “Nigga” or “Nigger” or words similar in terms of

                                     racial slang, or terminology.

                                 b. There is no evidence in the record, whether written

                                     documents, or otherwise, to support any

                                     Defense-Attorney “claim,” or “defense,” or “assertion,”


                                               7
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 8 of 16 PageID 1446




                                 that the Plaintiff had not complied with any specific

                                 mandate found in the Court Order of January 8, 2020.

                              c. At the oral hearing of April 29, 2020, the Plaintiff’s

                                 counsel asserted that an oral agreement had been reached

                                 between the Plaintiff’s Counsel and the Defense

                                 Counsel—notwithstanding the fact that a due diligent

                                 search for records had already been made by the Plaintiff

                                 Craig Leeks—that the Plaintiff Craig Leeks would have

                                 until Monday, March 2, 2020,to complete his search for

                                 records, to perform yet another search for Facebook/

                                 social-media records (i.e., postings of the word “Nigga”

                                 or “Nigger,” and then next to turn over any postings.

                              d. Although this Court apparently did not find that this

                                 communication occurred, or that the Defendant filed its

                                 “Motion For Sanctions” on Saturday, February 29, 2020,

                                 in bad faith—there have been no findings—NONE

                                 WHATSOEVER—SHOWING that the Defendant ever

                                 communicated any specific item, document, flash drive,

                                 disckette, etc., that it could affirmatively show that

                                 Plaintiff Leeks had failed to turn over, prior to filing its

                                 Motion for Sanctions on Saturday, February 29, 2020.




                                        8
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 9 of 16 PageID 1447




                              e. The Order Granting the Joint Stipulation was entered on

                                 January 8, 2020; but Plaintiff Leek’s deposition, where

                                 he discussed having a “flash drive” did not occur

                                 until January 31, 2020. Although any turnover of the

                                 said “flash drive” might not been governed by disclosure

                                 requirements under Rule 26 in general, it is quite clear

                                 that the “flash drive” would not have been specifically

                                 the subject-matter of the Order Granting Joint

                                 Stipulation regarding discovery, entered on January

                                 8, 2020.

                              f. There is evidence—NONE—that shows or proves that

                                 the Defense Counsel specifically addressed the turn-over

                                 of a “flash drive,” prior to its filing the “Motion For

                                 Sanctions” on February 29, 2020. (See Plaintiff’s

                                 Exhibit A, showing that in Defense Counsel’s two sets of

                                 communication regarding alleged past-due discovery,

                                 dated 1/13/20 and 2/12/20, that the Defense counsel did

                                 not mention “flash drive.”

                              g. No mention of a “flash drive” occurred until Defense

                                 Counsel filed her “Motion For Sanctions” on February

                                 29, 2020. The “flash drive” came up during the

                                 course of Plaintiff Leeks’ deposition on January 30,


                                        9
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 10 of 16 PageID 1448




                                      2020—but, again, there was no mention of the flash

                                      drive until the Defense Counsel filed her “Motion For

                                      Sanctions” on February 29, 2020.

             b. Finally, the “Motion For Sanctions” was so vague and obscure that it was

                virtually impossible to be fully understood or complied with:

                    i. The Plaintiff Leeks and Plaintiff’s Counsel have, since the January 8,

                       2020 order, made every good-faith effort to comply with any and all

                       outstanding discovery requests.

                    ii. At the Court Hearing of April 29, 2020, every request which the

                       Defendant requested from the Plaintiff, in its two email

                       communications, dated January 13, 2020 and February 12, 2020, were

                       denied by the U.S. District Court. (See Plaintiff’s Exhibit A, attached)



                        Items listed in Defendants emails of 1/13/20 and 2/12/20 are as
                        follows:

                           Documents reflecting Mr. Leeks’ income for 2019, including his
                        tax documents form 2019.
                        ·    Documents reflecting any other compensation, including
                        benefits.
                        ·    Documents supporting Mr. Leeks’ claims for non-economic
                        damages, including medical or other records supporting his claim for
                        emotional distress/mental anguish.
                        ·    Documents supporting his claims for expenses
                        ·    Social media posts containing the word “nigger” or “nigga.”
                        ·    Social media posts relating to allegations in the Complaint,
                        GeoPoint, or any proposed/past/possible illegal conduct.
                        ·    Documents reflecting Mr. Leeks’ attempts to find
                        employment/earn income following his separation from GeoPoint.
                        ·    Documents related to Mr. Leeks’ job performance after he left
                        GeoPoint in 2018.
                                            10
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 11 of 16 PageID 1449




                  iii. Even though this Court’s Order of April 29, 2020 ordered that Mr.

                      Leeks conduct another search of social media documents the related or

                      pertain to “Geopoint,” there was absolutely no evidence in the record

                      whatsoever that Mr. Leeks had not already fulfilled or discharged his

                      obligation to turn-over “Documents reflecting Mr. Leeks’ attempts

                      to find employment/ earn income following his separation from

                      Geopoint.” At the hearing on April 29, 2020, the Plaintiff’s counsel

                      asserted, in no uncertain terms, that Plaintiff Leeks had already made a

                      good-faith effort to attain documents that fit this description but could

                      not find any such documents. (See, Plaintiff’s Exhibit B, attached).



                    Items turned over on March 2, 2020 and Email Communication from
                    Attorney Rod Ford to Defense Counsel

                    “Pursuant to Rule 26 of the Fed. R. Civ. P., attached please find additional
                    documents, to wit:

                    2019 W-2 Form

                    Medical Bills

                    Medical Records

                    ______________________

                    “Mr. Leeks was instructed to take the entire week-end to conduct a
                    due diligence search of his Social Media for additional information,
                    as you previously requested.

                    “It was our understanding that we had until March 2, 2020 (Monday) to
                                            11
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 12 of 16 PageID 1450




                    completely and fully respond to your previous requests. For this reason,
                    we believe that your Motion for Sanctions, etc., violated Rule 11 of the
                    FRCP.

                    Sincerely,


                    Roderick O. Ford
                    Attorney For Craig Leeks”


                  iv. Because the Motion for Sanctions was so vague and unclear, the

                      Defense Counsel could not justify filing it.

                         (1). She could not justify the Motion for Sanctions from an

                         evidentiary standpoint (she had all the evidence that she needed to

                         defend her case, and could not explain her reasoning or justification

                         for even believing that some of the “evidence” which she sought

                         even existed; she could not, for example, prove that Mr. Leaks made

                         a posting on Facebook on November 3, 2018 that involved

                         Geopoint, but that he later “deleted it” in response to this litigation.

                         (2). She could not justify the said Motion from a legal standpoint:

                                 a. The Defense Attorney’s legal reasons used to justify

                                     most or nearly all of her requests were (i) nonsensical;

                                     (ii) clearly frivolous; (iii) made no sense from an

                                     strategic sense from the viewpoint of a trial advocate. As

                                     a consequence, the U.S. District summarily rejected the

                                     Defense Counsel’s requests for nearly every single item



                                           12
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 13 of 16 PageID 1451




                                         requested in the Motion For Sanctions filed on February

                                         29, 2020, and for which was heard on April 29, 2020.

                                     b. Hence, or the reasons stated in “a.” above, the Defense

                                         Attorney’s “Motion For Sanctions” was filed and

                                         prosecuted in “bad faith,” and for no good purpose save

                                         to denigrate and to harass the Plaintiff and the Plaintiff’s

                                         counsel.

                                     c. Finally, lest anyone reading this motion shall think this

                                         description of the Defense Counsel’s evidentiary and

                                         legal reasoning an exaggeration, the record of the

                                         hearing of April 29, 2020 is self-explanatory.


       3. I should here reiterate: the Order Granting in Part the Defendant’s “Motion For

          Sanctions” was based upon:

              a. Turning over a “flash drive” that had not been the subject-matter of any

                  post-Joint Stipulation/ Discovery Order (Jan. 8, 2020) communications. The

                  “flash drive” came up during Mr. Leeks deposition on January 30, 2020, and

                  the Defendants made no mention of it until it filed its Motion for Sanctions on

                  February 29, 2020. And when the “flash drive” was mentioned, it was only

                  referenced, I think, once in the “Motion For Sanctions” (doc. 24), which is a 27

                  page document that covers at least a dozen discovery matters. Even if the

                  Plaintiff and Plaintiff’s counsel promised to turn-over the flash drive during the

                  Deposition, that question of the “flash drive” simply never came up, and the
                                               13
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 14 of 16 PageID 1452




                       Plaintiff’s counsel did not even consider it to be one of the issues that was the

                       subject-matter of the “Motion For Sanctions,” thus considering Plaintiff’s

                       Exhibit A and B, which clearly show that the “flash drive” was not a point of

                       discovery dispute.4


                  b.       There is not a scintilla of information in the court record to shows that

 Plaintiff Leeks did not make a good-faith effort to conduct a thorough search of social media

 records for postings that referenced Geopoint or that related or pertained to Geopoint. See

 Plaintiff’s Exhibit B.


         4.       Prior to filing this motion, a Rule 11 Notice was sent to the Defendant’s attorney at

 least twenty-one days before the within motion was filed.

                                                 CONCLUSION

         The legislative history of laws and statutes reflects the evil for which they were enacted in

 order to rectify. As former Supreme Court Justice Oliver W. Holmes has correctly surmised, “[t]he

 life of the law has not been logic: it has been experience.” The relationship of African American

 lawyers and litigants to the legal system have been uneven and troublesome, and for this reason

 laws, ethical rules, and statutes have been enacted in order to root out various forms of racial

 discrimination against black lawyers and litigants. This obligation extends to lawyers as well,

 because the experience and history race relations between white and black lawyers have also been

 littered with race and class bias, and unjustified threats of sanctions. Historically, as you also well

 know, when African Americans started to enter the legal profession during the early part of the

 4
   The Defendant’s acknowledge that the Plaintiff turned the content of the flash drive over to the U.S. Equal
 Employment Opportunity Commission, but it is unclearly precisely why the Defendant did not attain the said
 information pursuant to a F.O.I.A. request or a third-party subpoena.
                                                         14
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 15 of 16 PageID 1453




 twentieth century, 5 they were often the subject or recipients of undeserved criticism, 6 because

 their presence on the bar and bench presented a direct threat to racial bias and bigotry.7 Here, the

 record from the hearing of April 29, 2020 is clear: the Defendant’s Motion for Sanctions/ Compel

 was made without factual or legal foundation—so much so, that an implication of racial

 discrimination against the Plaintiff and Plaintiff’s counsel is fully appropriate.

         WHEREFORE, the Plaintiff Craig Leeks respectfully asks that the Court issue an order

 granting the within Motion pursuant to Rule 11 of the Federal Rules of Civil Procedure.

                                                              RESPECTFULLY SUBMITTED:


                                                              RODERICK O FORD PLLC
                                                              Attorney for Craig Leaks
                                                              Law Offices of Roderick O. Ford PLLC
                                                              1808 N. Morgan Street, Second Floor
                                                              Tampa, Florida 33602
                                                              (813) 223-1200
                                                              (813) 223-4226 facsimile

                                                              By: __/s Roderick O. Ford____
                                                                     RODERICK O. FORD
                                                                     Fla. Bar No.: 0072620




 5
   (See, e.g., J. Clay Smith, Emancipation: the Making of the Black Lawyer 1844-1944, citing Justice Thurgood
 Marshall stating: “African-American lawyers have played a unique role in American history. Imbued with
 respect for the rule of law and the responsibility that such belief engenders, these lawyers have used their legal
 training not only to become masterful technicians but to force the legal system to live up to its creed: the
 promise of ‘equal justice under law.’”)
 6
    (See, e.g., J. Clay Smith, Jr., Emancipation: The Making of the Black Lawyer (Philadelphia, P.A.: The Univ. of
 Penn., 1993), pp. 12-13 (“Claims of black lawyer’s incompetence were leveled from almost the time blacks first
 entered the legal profession, but these claims intensified during the Post-Reconstruction era….”))
 7
    Id.
                                                        15
Case 8:19-cv-00562-JSM-AAS Document 53 Filed 05/15/20 Page 16 of 16 PageID 1454




                              CERTIFICATE OF SERVICE


 I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on May 15,
 2020 on:

          Ms. Alicia H. Koepke, Esq.
          P. O. Box 1102
          Tampa, Florida 33601-1102
          akoepke@trenam.com


                                          __/s/ Roderick O. Ford________




                                             16
